Order unanimously affirmed without costs. Memorandum: Special Term properly confirmed a distributive award made in a prior divorce decree. The court made extensive findings of fact and conclusions of law and considered all the relevant statutory factors (see, Domestic Relations Law § 236 [B] [1] [b]; [5] [d]). The manner of distributing marital property is committed to the discretion of the trial court (Majauskas v Majauskas, 61 NY2d 481). On this record there was no abuse of that discretion. (Appeal from order of Supreme Court, Monroe County, Patlow, J. — vacate judgment of divorce.) Present — Dillon, P. J., Denman, Green, Pine and Balio, JJ.